EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Morgan on 1/3/2022.

The application has been amended as follows:
In the claims
Claim 6 (Currently Amended) A system for drilling a subterranean well with a drill bit, the system including:
	a drill bit body with a shank end and a nose end opposite the shank end, the drill bit body having a central bore with an open side at the shank end of the drill bit body and with a closed side at the nose end of the drill bit body;

	a plurality of ports extending through the nose end of the drill bit body from the central bore to an outside of the drill bit body, the plurality of ports providing a fluid flow path between the drill string bore and an annulus defined between an outer diameter surface of the drill string and an inner diameter surface of the wellbore of the subterranean well;
	a blocked nozzle located within one of the plurality of ports, the blocked nozzle having a nozzle bore end and a nozzle nose end opposite the nozzle bore end;
	a bore end disk located at the nozzle bore end of the blocked nozzle, the bore end disk extending across a cross sectional area of the blocked nozzle, preventing a flow of fluids through the blocked nozzle past the bore end disk; 
	a nose end disk located at the nozzle nose end of the blocked nozzle, the nose end disk extending across the cross sectional area of the blocked nozzle, preventing the flow of fluids through the blocked nozzle past the nose end disk; 
	a nose end groove located within the nozzle nose end of the blocked nozzle, where the nose end disk is located within the nose end groove;
	a bore end groove located within the nozzle bore end of the blocked nozzle, where the bore end disk is located within the bore end groove; where
	the nose end groove and the bore end groove circumscribe an inner diameter surface of the blocked nozzle and the blocked nozzle is formed of a single nozzle body; and
	the nose end disk and the bore end disk are removable.

Claim 7 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 & 11 both recite inter alia "the nose end disk and the bore end disk each include a core formed of a removable material; the nose end disk and the bore end disk each include a rim member formed of a different material than the core, the rim member formed of pliable material circumscribing and secured to the core such that the rim member and the core are bonded together".
Independent claims 6 & 11 both recite inter alia "the nose end groove and the bore end groove circumscribe an inner diameter surface of the blocked nozzle and the blocked nozzle is formed of a single nozzle body" (language from apparatus claim 6, commensurate method language in method claim 11).

The closest prior art to the above limitations of claims 1 & 11 is US 3,189,107 (Galle) which teaches a drill bit with sealed nozzles (fig 1). The sealing element may be a rupture disk comprising a core (19, fig 5) bonded to a rim (12-C, fig 5; ¶ bridging cols 4 & 5). However there is no disclosure about 12-C & 19 being different materials, or that 12-C is pliable. Rather, the disk is removed "either by failure of the bond [between 19 & 12-C] or by fragmentation of the entire disk" (¶ bridging cols 4 & 5).
 US 3,645,346 (Miller) was the prior grounds of rejection in the non-final rejection mailed 10/8/2021. As described in that rejection, Miller was modified to have two nozzle In re Harza (MPEP §2144.04, subsection VI(B)) as a mere duplication of parts.
Miller fails the above limitations of claims 1 & 11 because the blocking disk 43 is constructed of a single material that is clamped between two parts of the nozzle body. The prior art does not teach nor suggest modifying the disk to have the above features of claims 1 & 11.

Miller is also the closest prior art for the new limitations of claims 6 & 11. As described above, Miller was modified to duplicate rupture disk 43 in figure 5. However, Miller fails the claim limitations in several ways. First and most clearly, the closed nozzle 41 of Miller has two parts threaded together: 42 & 44. The nozzle is not blocked until endcap 44 is threaded on as the rupture disk will just be pushed out otherwise. Similarly, the "mere duplication" of 43 would naturally require a commensurate duplication of 44, which creates a third body within the blocked nozzle. Further, the examiner holds it to be beyond the broadest reasonable interpretation to call "counterbored end 45" as being commensurate with the claimed "end groove circumscribe[ing] an inner diameter surface of the blocked nozzle" because the groove which holds the rupture disk is not formed until 44 is threaded into 45. In other words, the prior art teaches clamping a rupture disk between two elements, not mounted in a groove formed by a single body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676